In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 15, 1986, as granted that branch of the plaintiff wife’s motion for pendente lite relief which was to require him to pay all reasonable expenses in connection with the marital residence.
Ordered that the order is modified, by requiring both parties to pay, pendente lite, one half of the reasonable expenses in connection with the marital residence. As so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
*556The defendant is incorrect in his contention that the Supreme Court improperly awarded open-ended carrying charges. This court has specifically held that "payments directed by a pendente lite order, as opposed to a final judgment, do not represent open-ended obligations” (Rainone v Rainone, 118 AD2d 766, 767). However, although the Supreme Court did not abuse its discretion in deciding the plaintiffs motion on the merits, since the respective incomes of the parties are comparable, the court should have ordered both parties to pay, pendente lite, one half of all of the reasonable expenses in connection with the marital residence. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.